DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the RCE of 4/19/2021.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
4.	Claims 1, 3, 9-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US Patent 5,095,404) in view of Buffone et al. (WO 2015/132250) and Farquhar et al.
Chao discloses a vapor-based heat transfer apparatus 81 (heat transfer is caused by vaporization of a working fluid, column 4, lines 8-9), the apparatus comprising a hollow structure 83 (see Fig. 7) made of a thermally conductive material (vaporization takes place inside the hollow structure 83, column 4, lines 4-9), a wick structure 99 in contact with the wall of the hollow structure, and a working liquid 43 within the hollow structure (column 4, lines 8-9).  Chao does not disclose the wick structure comprising a first graphene material.  Buffone et al. teaches a heat transfer apparatus comprising a hollow structure 7 and a wick 15 within the hollow structure in which the wick comprises a graphene material comprising a core material 15, wherein the graphene material is advantageous due to its ordered structure and pore sizes which improve the capillary pressure of the wick and graphene is a very efficient heat transfer material.  
Farquhar et al. teaches a graphene material comprising a graphene composite having graphene sheets dispersed in a matrix of metal [0037] and comprises a layer of graphene film [0037] in which the graphene material provides effective heat transfer [0034, lines 6-7].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Chao by replacing the wick with a wick comprising a graphene material to improve capillary pressure of the .
s 2, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Buffone et al. and Farquhar et al. as applied to claim 1 above, and further in view of Tilak et al.
Tilak et al. teaches a heat transfer apparatus comprising a graphene material comprising graphene oxide sheets to aid in maximum heat transfer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the prior art device by replacing the graphene sheets formed of graphene oxide to help maximize heat transfer of the prior art device as taught by Tilak et al.  Regarding claim 5, Chao and Buffone et al. teach the graphene material being bonded to the wall of the hollow structure, and the graphene material taught by Tilak et al. is a coating comprising graphene sheets.  Since the material is already bonded to the wall of the hollow structure, the addition of an adhesive would have been a matter of design choice.  Regarding claim 6, since the wick of Chao comprises pores and has a density, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the graphene material a foam having the recited density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Regarding claim 14, Tilak et al. teaches the graphene material is dispersed in a matrix of polymer as stated previously.
6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Buffone et al. and Farquhar et al. as applied to claim 1 above, and further in view of Zhamu et al. (US 2018/0272565).
Zhamu et al. further teaches graphene material being pristine graphene in which pristine graphene has a high thermal conductivity, so it would also have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the prior art device by using pristine graphene for the second graphene material due to its high thermal conductivity as taught by Zhamu et al.
16 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Buffone et al. and Farquhar et al. as applied to claim 15 above, and further in view of Zhamu et al. (US 2018/0272565).
Zhamu et al.  teaches graphene material being pristine graphene in which pristine graphene has a high thermal conductivity, so it would also have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Chao and Tilak et al. by using pristine graphene for the second graphene material due to its high thermal conductivity as taught by Zhamu et al.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Al-Harthi et al., Myrick, and Pawloski et al. are pertinent to the Applicant’s invention.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DAVIS D HWU/Primary Examiner, Art Unit 3763